Citation Nr: 1146968	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  07-03 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a disability manifested by back spasm.  


REPRESENTATION

Veteran represented by:  Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1953 to March 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2006 of a Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas. 

In September 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's file. 

In a decision in November 2009, the Board denied service connection for hypertension and a back spasm disability, and remanded the claim of service connection for bilateral hearing loss.  The Veteran appealed the Board's decision regarding the claims of service connection for hypertension and a back spasm disability to the United States Court of Appeals for Veterans Claims (Court).  

In a Memorandum Decision, dated in July 2011, the Court vacated the Board's November 2009 decision, denying service connection for hypertension and a back spasm disability, and remanded the case to the Board for further development and adjudication of the matters consistent with the Court's decision. 

The Board notes that the other appealed issue, that of service connection for bilateral hearing loss, which was remanded by the Board in November 2009, is the subject of another Board remand in January 2011.  Development of that claim by the RO, as directed by the Board, is still pending and will not be discussed in this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  


REMAND

In its July 2011 Memorandum Decision, the Court held that the Board's November 2009 determination that a medical examination was not warranted was not in accordance with 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Court directed that VA provide the Veteran medical examinations to determine the likelihood that his claimed conditions of hypertension and a back spasm disability were related to in-service events or injuries.  Accordingly, under the duty to assist the Board will send the Veteran's file to the RO for completion of the necessary additional evidentiary development.   38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Afford the Veteran a VA cardiovascular examination to determine whether it is at least as likely as not (probability of 50 percent) that his current hypertension is related to his period of service from March 1953 to March 1955 or was manifest in the first year after discharge from service. 

The VA examiner is asked to consider and comment as necessary on the clinical significance of the following.  In testimony and statements, the Veteran indicated that he fainted after a training exercise during service in Germany and was subsequently informed of having hypertension for which he received treatment.  He also testified that he sought treatment for hypertension immediately after service and began taking medication to treat his condition.  Service treatment records are unavailable.  After service, medical records from his employment dated from November 1966 to 1998 indicate that the Veteran reported a history of high blood pressure and was treated intermittently for hypertension.  Private records also show blood pressure complaints in 1993 and a diagnosis of hypertension in 1994.  Treatment for hypertension began at VA in 2005.  None of the records refer to the Veteran's military service or of having high blood pressure or hypertension since service.   

The VA examiner is also asked to consider that the Veteran is competent to describe symptoms of high blood pressure during and after service.  

If, after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes and the events in service are not more likely than any other to cause the Veteran's current disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be available to the examiner for review. 

2.  Afford the Veteran a VA spine examination to determine whether it is at least as likely as not (probability of 50 percent) that any current back disability is related to his period of service from March 1953 to March 1955. 

The VA examiner is asked to consider and comment as necessary on the clinical significance of the following.  In testimony and statements, the Veteran indicated that he injured his lower back during the course of his duties as a gunner in service in Germany.  He stated that while receiving treatment in service he was told of a "slipped" disc and was put on light duty restriction for a week.  Service treatment records are unavailable.  After service, medical records from his employment dated from November 1966 to 1998 indicate on medical history reports that the Veteran reported in November 1966 a positive history of "back injury, back pain, backache, or back brace" from service, that he reported in October 1971 occasional minor back pain that never required treatment, and that he denied back pain in June 1974 and November 1978.  Such records also show that he was treated on several occasions in March 1970 for low back pain and that at some point he returned to work after a low back strain had healed.  Private records also show a complaint of low back pain in October 1998 following a motor vehicle accident (MVA), diagnosed as back strain.  An April 2000 treatment record included a history of a back problem from a "MVA." VA records show that in March 2005 the Veteran complained of intermittent low back pain for several years.     

The VA examiner is also asked to consider that the Veteran is competent to describe symptoms of back pain and spasm during and after service.  

If, after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes and the events in service are not more likely than any other to cause the Veteran's current disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be available to the examiner for review. 

3.  After the above development is completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).

